


 

Exhibit 10.1

 

SECOND AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT
dated as of December 31, 2008 (“this Agreement”) by and between THQ,
a Delaware corporation (the “Company”),
and BRIAN J. FARRELL (the “Executive”)

 

RECITALS

 

WHEREAS, the Company and the Executive are parties to an Amended and Restated
Employment Agreement dated as of July 20, 2006, under which the term of
Executive’s “Employment Period” thereunder will expire March 31, 2010; and

 

WHEREAS the Board of Directors of the Company (the “Board”) deems it to be in
the best interests of the Company and its shareholders to assure the continued
employment of Executive, and Executive desires to continue such employment,
under the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained therein, the parties agree as follows:

 


1.             EMPLOYMENT; TERM.


 

The Company will continue to employ Executive and Executive will continue to be
employed by the Company as the Company’s President and Chief Executive Officer
(“CEO”) during the original and any extended term of this Agreement (“the
Employment Term”) which commences on July 20, 2006 and which shall, unless
sooner terminated by the Company or Executive pursuant to Section 7, continue
through March 31, 2010; provided, however, that, commencing on March 31, 2008
and thereafter, this Agreement shall be automatically extended each year on
March 31 by a period of one (1) additional year if the Company has not given
written notice to Executive, at least ninety (90) calendar days prior to the
relevant March 31, that it has elected not to extend this Agreement.

 

In the event the Company elects not to extend this Agreement by providing
written notice of such election at least ninety (90) calendar days prior to a
given March 31, Executive may resign for “Good Reason” pursuant to
Section 7.4(a) hereof and shall thereupon be entitled to the benefits specified
in Section 7.5 hereof.  Notwithstanding the foregoing, this Agreement shall
automatically terminate on March 31 of the calendar year in which Executive
turns sixty-five (65) years of age.

 


2.             DUTIES, RESPONSIBILITIES.


 


(A)           DURING THE EMPLOYMENT TERM, EXECUTIVE AGREES TO DEVOTE HIS ENTIRE
BUSINESS TIME, ATTENTION AND ENERGIES TO THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES; PROVIDED HOWEVER THAT EXECUTIVE MAY ENGAGE IN OTHER ACTIVITIES
THAT DO NOT CONFLICT WITH OR INTERFERE WITH THE PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES HEREUNDER INCLUDING WITHOUT LIMITATION (I) INVESTING HIS ASSETS
OR FUNDS, SO LONG AS THE BUSINESS OF ANY SUCH ENTITY IN WHICH HE


 


 


1

--------------------------------------------------------------------------------



 


SHALL MAKE HIS INVESTMENTS SHALL NOT BE IN DIRECT COMPETITION WITH THAT OF THE
COMPANY, EXCEPT THAT EXECUTIVE MAY INVEST IN AN ENTITY IN COMPETITION WITH THE
COMPANY IF ITS STOCK IS LISTED FOR TRADING ON A NATIONAL STOCK EXCHANGE OR
TRADED IN THE OVER-THE-COUNTER MARKET AND EXECUTIVE’S HOLDINGS REPRESENT LESS
THAN 5% OF ITS OUTSTANDING STOCK; OR (II) ACTING AS A DIRECTOR, TRUSTEE, OFFICER
OR UPON A COMMITTEE OF ANY OTHER FIRM, TRUST OR CORPORATION IF SUCH POSITIONS DO
NOT UNREASONABLY INTERFERE WITH THE SERVICES TO BE RENDERED BY EXECUTIVE
HEREUNDER AND, AS TO FUTURE OUTSIDE BOARD MEMBERSHIPS, THE EXECUTIVE OBTAINS THE
CONSENT OF THE COMPANY’S BOARD OF DIRECTORS OR THE COMPANY’S
NOMINATING/CORPORATE GOVERNANCE COMMITTEE; OR (III) BEING INVOLVED IN
EDUCATIONAL, CIVIC OR CHARITABLE ACTIVITIES WHICH DO NOT UNREASONABLY INTERFERE
WITH THE SERVICES TO BE RENDERED BY EXECUTIVE HEREUNDER.  DURING THE EMPLOYMENT
TERM, THE EXECUTIVE SHALL, IF ELECTED OR APPOINTED, SERVE AS A DIRECTOR OF THE
COMPANY.


 


(B)           AS CEO, EXECUTIVE SHALL REPORT SOLELY AND DIRECTLY TO THE BOARD. 
THE EXECUTIVE SHALL AT ALL TIMES BE THE MOST SENIOR EXECUTIVE OF THE COMPANY. 
HE SHALL HAVE SUCH SENIOR EXECUTIVE POWERS, DUTIES, AUTHORITIES AND
RESPONSIBILITIES AS ARE CONSISTENT WITH EXECUTIVE’S POSITION AND TITLE AND AS
HAVE BEEN HISTORICALLY PERFORMED BY EXECUTIVE, INCLUDING ACTING AS CHAIRMAN OF
ANY MEETING OF THE BOARD (UNLESS AN INDEPENDENT CHAIRMAN OF THE BOARD IS ELECTED
AND EXCEPT FOR MEETINGS OF THE BOARD’S INDEPENDENT DIRECTORS), SUPERVISING
FINANCING, ACQUISITIONS AND SIMILAR TRANSACTIONS AND STRATEGIC PLANNING FOR THE
COMPANY CONSISTENT WITH HIS TITLE AND POSITION, SUPERVISING THE CHIEF OPERATING
OFFICER OF THE COMPANY AND DIRECTLY OR INDIRECTLY ALL OTHER EMPLOYEES OF THE
COMPANY, AND MANAGING ALL ACTIVITIES OF THE COMPANY, INCLUDING WITHOUT
LIMITATION, ORGANIZATIONAL STRUCTURE AND NON-OFFICER COMPENSATION.  WITHOUT
LIMITATION ON THE FOREGOING, EXECUTIVE SHALL HAVE (I) COMPLETE SENIOR MANAGEMENT
AUTHORITY AND RESPONSIBILITY WITH RESPECT TO THE MANAGEMENT AND OPERATIONS OF
THE COMPANY AND ITS BUSINESS, INCLUDING IMPLEMENTATION OF THE BUSINESS STRATEGY
OF THE COMPANY CONSISTENT WITH LONG-TERM STRATEGY AND POLICIES APPROVED BY THE
BOARD, (II) AUTHORITY ON BEHALF OF THE COMPANY TO EMPLOY AND TERMINATE
EMPLOYMENT OF ALL COMPANY PERSONNEL (OTHER THAN THE AUTHORITY TO TERMINATE THE
EMPLOYMENT OF THE CFO OR GENERAL COUNSEL OR ANY INTERNAL AUDITOR WITHOUT BOARD
OR RELEVANT COMMITTEE APPROVAL), AND (III) AUTHORITY TO EXECUTE CONTRACTS ON
BEHALF OF THE COMPANY IN THE DISCHARGE OF HIS DUTIES AND RESPONSIBILITIES.


 


3.             COMPENSATION.


 

As compensation for Executive’s services to be rendered hereunder during the
Employment Term, the Company will pay to Executive the following:

 


3.1           BASE SALARY.  AN ANNUAL BASE SALARY (“BASE SALARY”) (PAYABLE IN
SUBSTANTIALLY EQUAL INSTALLMENTS AT THE COMPANY’S NORMAL PAY PERIODS) DURING THE
EMPLOYMENT TERM OF $626,045, WHICH BASE SALARY WAS ESTABLISHED EFFECTIVE AS OF
APRIL 1, 2006.  THE BASE SALARY SHALL BE SUBJECT TO ANNUAL REVIEW COMMENCING AT
THE END OF THE FIRST FISCAL YEAR OF THE COMPANY ENDING DURING THE EMPLOYMENT
TERM AND AT THE END OF EACH FISCAL YEAR THEREAFTER, AND MAY BE INCREASED (BUT
NOT DECREASED) FOR SUBSEQUENT FISCAL YEARS.


 


 


2

--------------------------------------------------------------------------------



 


3.2           BONUS.


 


(A)           IN ADDITION TO THE BASE SALARY, THE EXECUTIVE IS ALSO ENTITLED TO
A BONUS (THE “BONUS”) FOR EACH FISCAL YEAR OF THE COMPANY COMMENCING DURING THE
EMPLOYMENT TERM, IN ACCORDANCE WITH THE COMPANY’S RECENTLY ADOPTED
PAY-FOR-PERFORMANCE ANNUAL INCENTIVE PLAN AND ITS SUCCESSORS FOR ALL FUTURE
YEARS.


 


(B)           THE BOARD IN ITS SOLE DISCRETION MAY ALSO AWARD TO EXECUTIVE A
PERFORMANCE BONUS AT ANY TIME IN SUCH AMOUNT AND IN SUCH FORM AS THE BOARD MAY
DETERMINE (THE “PERFORMANCE BONUS”) AFTER TAKING INTO CONSIDERATION OTHER
COMPENSATION PAID OR PAYABLE TO EXECUTIVE UNDER THIS AGREEMENT, AS WELL AS THE
FINANCIAL AND NON-FINANCIAL PROGRESS OF THE BUSINESS OF THE COMPANY AND THE
CONTRIBUTIONS OF THE EXECUTIVE TOWARD THAT PROGRESS.


 


(C)           ANY BONUS AND PERFORMANCE BONUS SHALL BE PAYABLE AS SOON AS
PRACTICABLE AFTER THE END OF THE FISCAL YEAR FOR WHICH IT IS PAYABLE BUT IN ALL
EVENTS SHALL BE MADE WITHIN TWO AND ONE-HALF MONTHS (2½ MONTHS) AFTER THE LATER
OF THE END OF THE CALENDAR YEAR OR THE COMPANY’S FISCAL YEAR IN WHICH
EXECUTIVE’S RIGHT TO SUCH PAYMENT VESTS AS PROVIDED IN SECTION 8.


 


(D)           THE EXECUTIVE SHALL ALSO BE ELIGIBLE FOR AWARDS OF STOCK OPTIONS
AND ANY OTHER STOCK OR EQUITY BASED AWARDS THAT MAY BE AVAILABLE TO EXECUTIVES
OF THE COMPANY.


 


4.             LOCATION; EXPENSES; ADDITIONAL BENEFITS; INDEMNIFICATION.


 


4.1           LOCATION.  EXECUTIVE’S PRINCIPAL PLACE OF BUSINESS SHALL BE AT THE
COMPANY’S HEADQUARTERS IN THE LOS ANGELES METROPOLITAN AREA, AND EXECUTIVE SHALL
NOT BE REQUIRED TO RELOCATE OUTSIDE OF THE LOS ANGELES METROPOLITAN AREA.


 


4.2           EXPENSES.  THE COMPANY SHALL PAY DIRECTLY, OR REIMBURSE THE
EXECUTIVE FOR, ALL REASONABLE AND NECESSARY EXPENSES AND DISBURSEMENTS INCURRED
BY HIM FOR AND ON BEHALF OF THE COMPANY IN THE PERFORMANCE OF HIS DUTIES UNDER
THIS AGREEMENT.  FOR SUCH PURPOSE, THE EXECUTIVE SHALL SUBMIT TO THE COMPANY
ITEMIZED REPORTS OF SUCH EXPENSES IN ACCORDANCE WITH THE COMPANY’S POLICIES.


 


4.3           VACATION.  THE EXECUTIVE SHALL BE ENTITLED TO PAID VACATIONS
DURING THE EMPLOYMENT TERM IN ACCORDANCE WITH THE COMPANY’S THEN PREVALENT
PRACTICES FOR SENIOR EXECUTIVE EMPLOYEES; PROVIDED, HOWEVER, THAT EXECUTIVE
SHALL BE ENTITLED TO SUCH PAID VACATIONS FOR NOT LESS THAN FOUR (4) WEEKS PER
ANNUM.


 


4.4           EMPLOYEE BENEFIT PLANS.  THE EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN, AND TO RECEIVE BENEFITS UNDER, ANY EMPLOYEE BENEFIT PLANS OF THE
COMPANY (INCLUDING, WITHOUT LIMITATION, PENSION, PROFIT SHARING, GROUP LIFE
INSURANCE AND GROUP MEDICAL INSURANCE PLANS) AS MAY EXIST FROM TIME TO TIME FOR
ITS EXECUTIVE EMPLOYEES.  SUBJECT TO THE LIMITATION CONTAINED IN SECTION 4.7
BELOW, THE COMPANY SHALL MAKE THE MAXIMUM PENSION AND PROFIT SHARING
CONTRIBUTION FOR THE EXECUTIVE LEGALLY PERMITTED TO BE MADE BY AN EMPLOYER AND
SHALL PERMIT THE EXECUTIVE TO CONTRIBUTE THE MAXIMUM PENSION AND PROFIT SHARING
CONTRIBUTION LEGALLY PERMITTED TO BE MADE BY AN EMPLOYEE EACH YEAR DURING THE
EMPLOYMENT PERIOD.


 


 


3

--------------------------------------------------------------------------------



 


4.5           LIFE AND DISABILITY INSURANCE.  THE COMPANY SHALL PROVIDE TO
EXECUTIVE, AND PAY THE PREMIUMS ON, INSURANCE ON EXECUTIVE’S LIFE IN THE AMOUNT
OF $3 MILLION AS WELL AS, ON AN AFTER-TAX BASIS, LONG-TERM DISABILITY INSURANCE
FOR THE EXECUTIVE COVERING AT LEAST 80% OF HIS BASE SALARY DURING THE EMPLOYMENT
TERM AND FOR A PERIOD OF TWENTY-FOUR (24) MONTHS THEREAFTER, EACH OF WHICH SHALL
HAVE THE COVERAGE REASONABLY REQUESTED BY EXECUTIVE; PROVIDED, HOWEVER, THAT THE
FOREGOING COVERAGE SHALL BE SUBJECT TO ANY INSURANCE EXAMINATIONS OF EXECUTIVE
REQUIRED BY THE INSURER.  EXECUTIVE SHALL DESIGNATE THE BENEFICIARIES UNDER THE
DISABILITY AND LIFE INSURANCE POLICIES.


 


4.6           PERQUISITES.  EXECUTIVE SHALL BE ENTITLED TO RECEIVE ALL
PERQUISITES MADE AVAILABLE BY THE COMPANY (AND APPROVED BY THE COMPANY’S BOARD
OR COMPENSATION COMMITTEE) FROM TIME TO TIME DURING THE EMPLOYMENT TERM TO OTHER
SENIOR EXECUTIVES OF THE COMPANY IN THE UNITED STATES.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EXECUTIVE SHALL BE ENTITLED TO A SECRETARY, A CAR
ALLOWANCE AND INSURANCE IN ACCORDANCE WITH THE COMPANY’S POLICY, OR, IF MORE
BENEFICIAL TO EXECUTIVE, AS PROVIDED BY THE COMPANY TO ANY OF ITS SENIOR
EXECUTIVES.  PAYMENT OF SUCH PERQUISITES SHALL COMPLY WITH SECTION 8 HEREOF.


 


4.7           INDEMNIFICATION.  AS A DIRECTOR AND OFFICER OF THE COMPANY, THE
EXECUTIVE SHALL BE ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THE CERTIFICATE
OF INCORPORATION OF THE COMPANY, AS AMENDED, AND THE BYLAWS OF THE COMPANY, AS
AMENDED, THAT PROVIDE FOR INDEMNIFICATION OF OFFICERS AND DIRECTORS OF THE
COMPANY AS WELL AS ANY INDEMNIFICATION AGREEMENT THAT THE COMPANY AND EXECUTIVE
HAVE ENTERED OR MAY ENTER INTO.  NO SUCH PROVISIONS SHALL BE AMENDED IN ANY WAY
TO LIMIT OR REDUCE THE EXTENT OF THE INDEMNIFICATION AVAILABLE TO EXECUTIVE AS
AN OFFICER OR DIRECTOR OF THE COMPANY, EXCEPT IF AND THEN TO THE EXTENT REQUIRED
TO COMPLY WITH APPLICABLE LAWS OR REGULATIONS.


 

In addition, and without limitation on the foregoing:

 


(A)           TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY SHALL
INDEMNIFY AND SAVE AND HOLD HARMLESS THE EXECUTIVE FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, LIABILITIES, COSTS AND EXPENSES, INCLUDING JUDGMENTS, FINES OR
AMOUNTS PAID ON ACCOUNT THEREOF (WHETHER IN SETTLEMENT OR OTHERWISE), AND
REASONABLE EXPENSES, INCLUDING ATTORNEYS’ FEES ACTUALLY AND REASONABLY INCURRED
(EXCEPT ONLY IF AND TO THE EXTENT THAT SUCH AMOUNTS SHALL BE FINALLY ADJUDGED TO
HAVE BEEN CAUSED BY EXECUTIVE’S WILLFUL BREACH OF THE EXPRESS PROVISIONS OF THIS
AGREEMENT) TO THE EXTENT THAT THE EXECUTIVE IS MADE A PARTY TO OR WITNESS IN ANY
ACTION, SUIT OR PROCEEDING, OR IF A CLAIM OR LIABILITY IS ASSERTED AGAINST
EXECUTIVE (WHETHER OR NOT IN THE RIGHT OF THE COMPANY), BY REASON OF THE FACT
THAT HE WAS OR IS A DIRECTOR OR OFFICER, OR ACTED IN SUCH CAPACITY ON BEHALF OF
THE COMPANY, OR BY REASON OF OR ARISING OUT OF OR RESULTING FROM ENTERING INTO
THIS AGREEMENT OR THE RENDERING OF SERVICES BY THE EXECUTIVE PURSUANT TO THIS
AGREEMENT, WHETHER OR NOT THE SAME SHALL PROCEED TO JUDGMENT OR BE SETTLED OR
OTHERWISE BROUGHT TO A CONCLUSION.  THE COMPANY SHALL ADVANCE TO EXECUTIVE ON
DEMAND ALL REASONABLE EXPENSES INCURRED BY EXECUTIVE IN CONNECTION WITH THE
DEFENSE OR SETTLEMENT OF ANY SUCH CLAIM, ACTION, SUIT OR PROCEEDING, AND
EXECUTIVE HEREBY UNDERTAKES TO REPAY SUCH AMOUNTS IF AND TO THE EXTENT THAT IT
SHALL BE FINALLY ADJUDGED THAT THE EXECUTIVE IS NOT ENTITLED TO BE INDEMNIFIED
BY THE COMPANY UNDER THIS AGREEMENT OR UNDER THE PROVISIONS OF THE CERTIFICATE
OF INCORPORATION OR BYLAWS OF THE COMPANY AS OF THE DATE HEREOF THAT GOVERN
INDEMNIFICATION OF OFFICERS OR DIRECTORS OF THE COMPANY (BUT GIVING EFFECT TO
FUTURE AMENDMENTS THAT BROADEN OR EXPAND ANY SUCH


 


 


4

--------------------------------------------------------------------------------



 


INDEMNIFICATION AND OBLIGATIONS OR RIGHT MORE FAVORABLY TO EXECUTIVE). 
EXECUTIVE SHALL ALSO BE ENTITLED TO RECOVER ANY COSTS OF ENFORCING HIS RIGHTS
UNDER THIS SECTION (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS) IN THE EVENT ANY AMOUNT PAYABLE HEREUNDER IS NOT PAID WITHIN
THIRTY (30) DAYS OF WRITTEN REQUEST THEREFORE BY EXECUTIVE.  THE RIGHTS OF
EXECUTIVE UNDER THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND
SHALL BE APPLICABLE FOR SO LONG AS EXECUTIVE MAY BE SUBJECT TO ANY CLAIM,
DEMAND, LIABILITY, COST OR EXPENSE AGAINST WHICH THIS PARAGRAPH 4.7 IS INTENDED
TO PROTECT AND INDEMNIFY HIM; AND


 


(B)           THE COMPANY SHALL, AT NO COST TO THE EXECUTIVE, USE ITS BEST
EFFORTS TO AT ALL TIMES INCLUDE THE EXECUTIVE DURING THE EMPLOYMENT TERM AND FOR
A PERIOD OF NOT LESS THAN SEVEN (7) YEARS THEREAFTER, AS AN INSURED UNDER ANY
DIRECTORS AND OFFICERS LIABILITY INSURANCE POLICY MAINTAINED BY THE COMPANY,
WHICH POLICY SHALL PROVIDE SUCH COVERAGE IN SUCH AMOUNTS AS THE BOARD OF
DIRECTORS SHALL DEEM APPROPRIATE FOR COVERAGE OF ALL DIRECTORS AND OFFICERS OF
THE COMPANY.


 


4.8           COMPANY’S SHARE OF THE PENSION AND PROFIT SHARING CONTRIBUTION
REFERENCED IN SECTION 4.4 AND INSURANCE PREMIUMS REFERENCED IN SECTION 4.5 SHALL
NOT EXCEED IN ANY CALENDAR YEAR AN AGGREGATE OF $50,000.


 


5.             CERTAIN ADDITIONAL PAYMENTS


 


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE
EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT, BENEFIT OR DISTRIBUTION MADE OR
PROVIDED BY THE COMPANY OR ITS AFFILIATED COMPANIES TO OR FOR THE BENEFIT OF THE
EXECUTIVE (WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO
THE TERMS OF THIS AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY
ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION 5) (A “PAYMENT”) WOULD BE
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”), OR ANY INTEREST OR PENALTIES ARE INCURRED BY
THE EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH
ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“EXCISE TAX”), THEN THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL
PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT BY THE
EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT
TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES (AND ANY
INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE TAX IMPOSED UPON
THE GROSS-UP PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS.


 


(B)           SUBJECT TO THE PROVISIONS OF PARAGRAPH 5(C), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS PARAGRAPH 5(B), INCLUDING WHETHER AND WHEN A
GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE
ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY
THE COMPANY’S PUBLIC ACCOUNTING FIRM (THE “ACCOUNTING FIRM”) WHICH SHALL PROVIDE
DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN 15
BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE HAS BEEN A
PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY.  IN THE EVENT THAT
THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR AUDITOR FOR THE INDIVIDUAL,
ENTITY OR GROUP EFFECTING ANY CHANGE IN CONTROL WHICH MAY GIVE RISE TO THE
EXCISE TAX, THE EXECUTIVE SHALL APPOINT ANOTHER NATIONALLY RECOGNIZED PUBLIC
ACCOUNTING FIRM TO MAKE THE DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING
FIRM SHALL THEN BE REFERRED TO AS THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND


 


 


5

--------------------------------------------------------------------------------



 


EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY
GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS PARAGRAPH 5(B), SHALL BE PAID
BY THE COMPANY TO THE EXECUTIVE WITHIN FIVE DAYS OF THE RECEIPT OF THE
ACCOUNTING FIRM’S DETERMINATION.  IF THE ACCOUNTING FIRM DETERMINES THAT NO
EXCISE TAX IS PAYABLE BY THE EXECUTIVE, IT SHALL FURNISH THE EXECUTIVE WITH A
WRITTEN OPINION THAT FAILURE TO REPORT THE EXCISE TAX ON THE EXECUTIVE’S
APPLICABLE FEDERAL INCOME TAX RETURN WOULD NOT RESULT IN THE IMPOSITION OF A
NEGLIGENCE OR SIMILAR PENALTY.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL
BE BINDING UPON THE COMPANY AND THE EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY
IN THE APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL
DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE
(“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO
PARAGRAPH 5(C) AND THE EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY
EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT
THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE
COMPANY TO OR FOR THE BENEFIT OF THE EXECUTIVE.


 


(C)           THE EXECUTIVE SHALL AS SOON AS PRACTICABLE NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION
SHALL APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH
CLAIM IS REQUESTED TO BE PAID.  THE EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO
THE EXPIRATION OF THE 30-DAY PERIOD FOLLOWING THE DATE ON WHICH THE EXECUTIVE
GIVES SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT
ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY
NOTIFIES THE EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT
DESIRES TO CONTEST SUCH CLAIM, THE EXECUTIVE SHALL:


 

(1)           GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM,

 

(2)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,

 

(3)           COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO
CONTEST SUCH CLAIM, AND

 

(4)           PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BEAR AND PAY DIRECTLY ALL
COSTS AND EXPENSES (INCLUDING ADDITIONAL INTEREST AND PENALTIES) INCURRED IN
CONNECTION WITH SUCH CONTEST AND SHALL INDEMNIFY AND HOLD THE EXECUTIVE
HARMLESS, ON AN AFTER-TAX BASIS, FOR ANY EXCISE TAX OR INCOME TAX (INCLUDING
INTEREST AND PENALTIES WITH RESPECT THERETO) IMPOSED AS A RESULT OF SUCH
REPRESENTATION AND PAYMENT OF COSTS AND EXPENSES.  WITHOUT LIMITATION ON THE
FOREGOING PROVISIONS OF THIS PARAGRAPH 5(C) THE COMPANY SHALL CONTROL ALL
PROCEEDINGS TAKEN IN CONNECTION WITH SUCH CONTEST AND, AT ITS SOLE OPTION, MAY
PURSUE OR FORGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND
CONFERENCES WITH THE TAXING AUTHORITY IN RESPECT OF SUCH CLAIM AND MAY, AT ITS
SOLE OPTION, EITHER DIRECT THE EXECUTIVE TO PAY THE TAX CLAIMED AND SUE FOR A
REFUND OR

 

 

6

--------------------------------------------------------------------------------


 

CONTEST THE CLAIM IN ANY PERMISSIBLE MANNER, AND THE EXECUTIVE AGREES TO
PROSECUTE SUCH CONTEST TO A DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN
A COURT OF INITIAL JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE
COMPANY SHALL DETERMINE; PROVIDED FURTHER, THAT IF THE COMPANY DIRECTS THE
EXECUTIVE TO PAY SUCH CLAIM AND SUE FOR A REFUND, THE COMPANY SHALL ADVANCE THE
AMOUNT OF SUCH PAYMENT TO THE EXECUTIVE ON AN INTEREST-FREE BASIS AND SHALL
INDEMNIFY AND HOLD THE EXECUTIVE HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY
EXCISE TAX OR INCOME TAX (INCLUDING INTEREST OR PENALTIES WITH RESPECT THERETO)
IMPOSED WITH RESPECT TO SUCH ADVANCE OR WITH RESPECT TO ANY IMPUTED INCOME WITH
RESPECT TO SUCH ADVANCE; AND PROVIDED FURTHER, THAT ANY EXTENSION OF THE STATUTE
OF LIMITATIONS RELATING TO PAYMENT OF TAXES FOR THE TAXABLE YEAR OF THE
EXECUTIVE WITH RESPECT TO WHICH SUCH CONTESTED AMOUNT IS CLAIMED TO BE DUE IS
LIMITED SOLELY TO SUCH CONTESTED AMOUNT.  FURTHERMORE, THE COMPANY’S CONTROL OF
THE CONTEST SHALL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT
WOULD BE PAYABLE HEREUNDER AND THE EXECUTIVE SHALL BE ENTITLED TO SETTLE OR
CONTEST, AS THE CASE MAY BE, ANY OTHER ISSUE RAISED BY THE INTERNAL REVENUE
SERVICE OR ANY OTHER TAXING AUTHORITY.

 


(D)           IF, AFTER THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY
THE COMPANY PURSUANT TO PARAGRAPH 5(C), THE EXECUTIVE BECOMES ENTITLED TO
RECEIVE, AND RECEIVES, ANY REFUND WITH RESPECT TO SUCH CLAIM, THE EXECUTIVE
SHALL (SUBJECT TO THE COMPANY’S COMPLYING WITH THE REQUIREMENTS OF PARAGRAPH
5(C)) PROMPTLY PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY
INTEREST PAID OR CREDITED THEREON AFTER TAXES APPLICABLE THERETO).  IF, AFTER
THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO
PARAGRAPH 5(C), A DETERMINATION IS MADE THAT THE EXECUTIVE SHALL NOT BE ENTITLED
TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY THE
EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE
EXPIRATION OF 30 DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE SHALL BE
DEEMED PAID TO EXECUTIVE AND SHALL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT
OF SUCH ADVANCE SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP
PAYMENT REQUIRED TO BE PAID.


 


(E)           NOTWITHSTANDING THE FOREGOING, ALL GROSS-UP PAYMENTS AND
ADJUSTMENTS SHALL BE PAID NO LATER THAN THE END OF THE CALENDAR YEAR FOLLOWING
THE YEAR IN WHICH THE EXECUTIVE REMITS THE RELATED TAXES AS NECESSARY TO COMPLY
WITH CODE SECTION 409A.


 


6.             EXCLUSIVE EMPLOYMENT, CONFIDENTIAL INFORMATION, ETC.


 


6.1           NON-SOLICITATION.  EXECUTIVE’S EMPLOYMENT HEREUNDER IS ON AN
EXCLUSIVE BASIS, AND DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT HEREUNDER AND
THEREAFTER, IN THE EVENT OF EXECUTIVE’S VOLUNTARY RESIGNATION WITHOUT “GOOD
REASON,” FOR A PERIOD OF 12 MONTHS FOLLOWING THE DATE OF SUCH RESIGNATION (THE
“NON-SOLICITATION PERIOD”), EXECUTIVE WILL NOT (X) DIRECTLY OR INDIRECTLY,
ENGAGE, EMPLOY OR SOLICIT THE EMPLOYMENT OF ANY PERSON WHO IS THEN OR HAS BEEN
WITHIN SIX (6) MONTHS PRIOR THERETO, AN EMPLOYEE OF THE COMPANY OR ANY OF THE
COMPANY’S AFFILIATES OR PREDECESSORS, OR (Y) REQUEST, ADVISE OR SUGGEST TO ANY
CUSTOMER OR SUPPLIER TO THE COMPANY THAT SUCH PERSON CURTAIL, CANCEL OR WITHDRAW
ITS BUSINESS FROM THE COMPANY.


 


6.2           CONFIDENTIAL INFORMATION.  EXECUTIVE SHALL NOT DURING THE
EMPLOYMENT TERM OR AT ANY TIME THEREAFTER USE FOR EXECUTIVE’S OWN PURPOSES, OR
DISCLOSE TO OR FOR THE BENEFIT OF ANY THIRD PARTY, ANY TRADE SECRET OR OTHER
CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY OF ITS AFFILIATES OR PREDECESSORS
(EXCEPT AS MAY BE REQUIRED BY LAW OR IN THE PERFORMANCE OF EXECUTIVE’S DUTIES
HEREUNDER), AND EXECUTIVE WILL COMPLY WITH ANY CONFIDENTIALITY OBLIGATIONS OF
THE


 


 


7

--------------------------------------------------------------------------------



 


COMPANY TO THIRD PARTIES.  NOTWITHSTANDING THE FOREGOING, CONFIDENTIAL
INFORMATION SHALL BE DEEMED NOT TO INCLUDE INFORMATION WHICH (I) IS OR BECOMES
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE BY
EXECUTIVE OR ANY OTHER PERSON WHO DIRECTLY OR INDIRECTLY RECEIVES SUCH
INFORMATION FROM EXECUTIVE OR AT EXECUTIVE’S DIRECTION OR (II) IS OR BECOMES
AVAILABLE TO EXECUTIVE ON A NON-CONFIDENTIAL BASIS FROM A SOURCE WHICH IS
ENTITLED TO DISCLOSE IT TO EXECUTIVE.


 


6.3           COMPANY OWNERSHIP.  THE RESULTS AND PROCEEDS OF EXECUTIVE’S
SERVICES HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY WORKS OF AUTHORSHIP
RESULTING FROM EXECUTIVE’S SERVICES DURING EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY OR ANY OF ITS AFFILIATES OR PREDECESSORS AND ANY WORKS IN PROGRESS,
SHALL BE WORKS-MADE-FOR-HIRE AND THE COMPANY SHALL BE DEEMED THE SOLE OWNER
THROUGHOUT THE UNIVERSE OF ANY AND ALL RIGHTS OF WHATSOEVER NATURE THEREIN,
WHETHER OR NOT NOW OR HEREAFTER KNOWN, EXISTING, CONTEMPLATED, RECOGNIZED OR
DEVELOPED, WITH THE RIGHT TO USE THE SAME IN PERPETUITY IN ANY MANNER THE
COMPANY DETERMINES IN ITS SOLE DISCRETION WITHOUT ANY FURTHER PAYMENT TO
EXECUTIVE WHATSOEVER.  IF FOR ANY REASON ANY OF SUCH RESULTS AND PROCEEDS SHALL
NOT LEGALLY BE A WORK-FOR-HIRE OR THERE ARE ANY RIGHTS WHICH DO NOT ACCRUE TO
THE COMPANY UNDER THE PRECEDING SENTENCE, THEN EXECUTIVE HEREBY IRREVOCABLY
ASSIGNS AND AGREES TO ASSIGNS ANY AND ALL OF EXECUTIVE’S RIGHT, TITLE AND
INTEREST THERETO, INCLUDING, WITHOUT LIMITATION, ANY AND ALL COPYRIGHTS,
PATENTS, TRADE SECRETS, TRADEMARKS AND/OR OTHER RIGHTS OF WHATSOEVER NATURE
THEREIN, WHETHER OR NOT NOW OR HEREAFTER KNOWN, EXISTING, CONTEMPLATED,
RECOGNIZED OR DEVELOPED TO THE COMPANY, AND THE COMPANY SHALL HAVE THE RIGHT TO
USE THE SAME IN PERPETUITY THROUGHOUT THE UNIVERSE IN ANY MANNER THE COMPANY
DETERMINES WITHOUT ANY FURTHER PAYMENT TO EXECUTIVE WHATSOEVER.  EXECUTIVE
SHALL, FROM TIME TO TIME AS MAY BE REQUESTED BY THE COMPANY, DO ANY AND ALL
THINGS WHICH THE COMPANY MAY DEEM USEFUL OR DESIRABLE TO ESTABLISH OR DOCUMENT
THE COMPANY’S EXCLUSIVE OWNERSHIP OF ANY AND ALL RIGHTS IN ANY SUCH RESULTS AND
PROCEEDS, INCLUDING, WITHOUT LIMITATION, THE EXECUTION OF APPROPRIATE COPYRIGHT
AND/OR PATENT APPLICATIONS OR ASSIGNMENTS.  TO THE EXTENT EXECUTIVE HAS ANY
RIGHTS IN THE RESULTS AND PROCEEDS OF EXECUTIVE’S SERVICES THAT CANNOT BE
ASSIGNED IN THE MANNER DESCRIBED ABOVE, EXECUTIVE UNCONDITIONALLY AND
IRREVOCABLY WAIVE THE ENFORCEMENT OF SUCH RIGHTS.  THIS PARAGRAPH 6.3 IS SUBJECT
TO, AND SHALL NOT BE DEEMED TO LIMIT, RESTRICT, OR CONSTITUTE ANY WAIVER BY THE
COMPANY OF ANY RIGHTS OF OWNERSHIP TO WHICH THE COMPANY MAY BE ENTITLED BY
OPERATION OF LAW BY VIRTUE OF THE COMPANY OR ANY OF ITS AFFILIATES OR
PREDECESSORS BEING EXECUTIVE’S EMPLOYER.


 


6.4           RETURN OF PROPERTY.  ALL DOCUMENTS, DATA, RECORDINGS, OR OTHER
PROPERTY, WHETHER TANGIBLE OR INTANGIBLE, INCLUDING ALL INFORMATION STORED IN
ELECTRONIC FORM, OBTAINED OR PREPARED BY OR FOR EXECUTIVE AND UTILIZED BY
EXECUTIVE IN THE COURSE OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR ANY OF ITS
AFFILIATES OR PREDECESSORS SHALL REMAIN THE EXCLUSIVE PROPERTY OF THE COMPANY;
PROVIDED HOWEVER THAT EXECUTIVE MAY REMOVE ALL SUCH PROPERTY WHICH WAS PREPARED
BY OR FOR EXECUTIVE’S PERSONAL USE.


 


6.5           INJUNCTIVE RELIEF.  THE COMPANY HAS ENTERED INTO THIS AGREEMENT IN
ORDER TO OBTAIN THE BENEFIT OF EXECUTIVE’S UNIQUE SKILLS, TALENT, AND
EXPERIENCE.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT ANY VIOLATION OF PARAGRAPHS
6.1 THROUGH 6.4 HEREOF WILL RESULT IN IRREPARABLE DAMAGE TO THE COMPANY, AND
ACCORDINGLY, THE COMPANY MAY OBTAIN INJUNCTIVE AND OTHER EQUITABLE RELIEF FOR
ANY BREACH OR THREATENED BREACH OF SUCH PARAGRAPHS, IN ADDITION TO ANY OTHER
REMEDIES AVAILABLE TO THE COMPANY.


 


 


8

--------------------------------------------------------------------------------



 


6.6           SURVIVAL; MODIFICATION OF TERMS.  EXECUTIVE’S OBLIGATIONS UNDER
PARAGRAPHS 6.1 THROUGH 6.4 HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT FOR THE
ENTIRE PERIOD PROVIDED THEREIN NOTWITHSTANDING THE TERMINATION OF THE EMPLOYMENT
TERM PURSUANT TO SECTION 7 HEREOF OR OTHERWISE.  EXECUTIVE AND THE COMPANY AGREE
THAT THE RESTRICTIONS AND REMEDIES CONTAINED IN PARAGRAPHS 6.1 THROUGH 6.4 ARE
REASONABLE AND THAT IT IS EXECUTIVE’S INTENTION AND THE INTENTION OF THE COMPANY
THAT SUCH RESTRICTIONS AND REMEDIES SHALL BE ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE BY LAW.  IF IT SHALL BE FOUND BY A COURT OF COMPETENT JURISDICTION
THAT ANY SUCH RESTRICTION OR REMEDY IS UNENFORCEABLE BUT WOULD BE ENFORCEABLE IF
SOME PART THEREOF WERE DELETED OR THE PERIOD OR AREA OF APPLICATION REDUCED,
THEN SUCH RESTRICTION OR REMEDY SHALL APPLY WITH SUCH MODIFICATION AS SHALL BE
NECESSARY TO MAKE IT ENFORCEABLE.


 


7.             TERMINATION


 


7.1           DISABILITY OR DEATH.  IN THE EVENT EXECUTIVE, AS A RESULT OF HIS
MEDICAL CONDITION, IS NOT EXPECTED TO BE SUBSTANTIALLY ABLE TO PERFORM
EXECUTIVE’S DUTIES FOR A SIX (6) CONSECUTIVE MONTH PERIOD, THE BOARD AT ANY TIME
AFTER SUCH DISABILITY HAS IN FACT CONTINUED FOR 60 CONSECUTIVE DAYS, MAY
DETERMINE (“THE DISABILITY DETERMINATION”) THAT THE COMPANY REQUIRES SUCH DUTIES
AND RESPONSIBILITIES BE PERFORMED BY ANOTHER EXECUTIVE.  THE EXECUTIVE’S
EMPLOYMENT HEREUNDER SHALL AUTOMATICALLY TERMINATE UPON HIS DEATH.


 


7.2           VOLUNTARY RESIGNATION.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL
AUTOMATICALLY BE TERMINATED UPON THE EXECUTIVE’S VOLUNTARY RESIGNATION FROM THE
COMPANY.  EXECUTIVE’S RESIGNATION SHALL BE IN WRITING AND SPECIFY AN EFFECTIVE
DATE NO LESS THAN THIRTY (30) DAYS AFTER THE DATE OF NOTICE.


 


7.3           TERMINATION FOR CAUSE.  THE COMPANY MAY, AT ITS OPTION, TERMINATE
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT FOR “CAUSE” IN THE MANNER HEREIN SET
FORTH, AND THE COMPANY SHALL THEREAFTER HAVE NO FURTHER OBLIGATIONS UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO PAY SALARY OR BONUS
OR PROVIDE BENEFITS UNDER THIS AGREEMENT FOR ANY PERIOD SUBSEQUENT TO
TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN EMBEZZLEMENT,
FRAUD OR OTHER CONDUCT RELATED TO THE COMPANY WHICH WOULD CONSTITUTE A FELONY,
CONVICTION OF A FELONY, OR IF EXECUTIVE MATERIALLY BREACHES THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, EXECUTIVE’S CONTINUED FAILURE (TO THE EXTENT
WHICH WOULD CONSTITUTE “GROSS NEGLIGENCE”) OR REFUSAL SUBSTANTIALLY TO PERFORM
EXECUTIVE’S LAWFUL OBLIGATIONS UNDER SECTIONS 2 OR 6 HEREOF, EXCEPT IN THE EVENT
OF EXECUTIVE’S DISABILITY AS SET FORTH IN PARAGRAPH 7.1).


 

Notwithstanding the foregoing, termination by the Company for Cause shall not be
effective until and unless (i) in the event of any act or circumstance alleged
to be a basis for termination for “Cause”, the Executive is given written notice
by the Board of such alleged act or circumstance, and such alleged act or
circumstance shall not have been cured by the Executive within 20 days of
receipt of such notice, to the satisfaction of the Board in the exercise of its
reasonable judgment (or, if within such 20-day period the Executive commences
and proceeds to take all reasonable actions to effect such cure, within such
reasonable additional time period (no longer than 60 days) as may be necessary),
and (ii) notice of intention to terminate for Cause has been given by the
Company within sixty (60) days after the Board learns of the act, failure or
event constituting “Cause,” and (iii) the Board has voted (at an in-person
meeting of the Board duly called and held as to which termination of Executive
is an agenda item) by a vote of at least

 

 

9

--------------------------------------------------------------------------------


 

80% of the members of the Board to terminate Executive for Cause after Executive
has been given notice of the particular acts or circumstances which are the
basis for the alleged termination for Cause and has been afforded at least 20
days notice of the meeting and an opportunity to present his position in writing
and to be present with his counsel at such meeting and to present his case
thereat, and (iv) the Board has given notice of termination to Executive within
three days after such meeting, and (v) if Executive has commenced an expedited
arbitration in the manner prescribed below within 15 days after such notice of
termination, disputing the Company’s right under this Agreement to terminate for
Cause, the Arbitrator shall have determined that the Executive is terminable for
Cause.  Upon the giving of such notice of termination, (x) Executive shall be
deemed suspended with pay until he shall be deemed to have been terminated for
Cause hereunder or until the Arbitrator shall have determined that Executive is
not terminable for Cause and (y) while suspended, Executive shall cease to act
as an executive of the Company and shall depart the premises of the Company.  If
Executive or his representative fails to file a demand for arbitration with the
American Arbitration Association (“AAA”) and pay the requisite fees pursuant to
the national Rules of the AAA within 15 days of receipt of notice of termination
from the Board, and diligently pursue such proceeding in accordance with the
procedures set forth in Section 14 hereof; such termination shall be
conclusively presumed to have been for Cause.

 


7.4           “GOOD REASON” TERMINATION.


 


(A)           EXECUTIVE MAY RESIGN AND TERMINATE EXECUTIVE’S EMPLOYMENT
HEREUNDER FOR “GOOD REASON” AT ANY TIME DURING THE EMPLOYMENT TERM BY WRITTEN
NOTICE TO THE COMPANY NOT MORE THAN SIXTY (60) DAYS AFTER THE OCCURRENCE OF THE
EVENT CONSTITUTING “GOOD REASON”.  SUCH NOTICE SHALL STATE AN EFFECTIVE DATE NO
EARLIER THAN 30 DAYS AFTER THE DATE IT IS GIVEN AND NO LATER THAN TWELVE (12)
MONTHS AFTER THE OCCURRENCE OF THE EVENT CONSTITUTING GOOD REASON.  THE COMPANY
SHALL HAVE 30 DAYS FROM THE GIVING OF SUCH NOTICE WITHIN WHICH TO CURE.  GOOD
REASON SHALL MEAN ANY OF THE FOLLOWING, WITHOUT EXECUTIVE’S PRIOR WRITTEN
CONSENT (OTHER THAN IN CONNECTION WITH THE TERMINATION OF EXECUTIVE’S EMPLOYMENT
FOR “CAUSE” (AS DEFINED ABOVE) OR IN CONNECTION WITH EXECUTIVE’S DISABILITY):


 

(1)           THE ASSIGNMENT TO EXECUTIVE BY THE COMPANY OF DUTIES INCONSISTENT
WITH EXECUTIVE’S POSITIONS, DUTIES, RESPONSIBILITIES, TITLES OR OFFICES, OR THE
WITHDRAWAL OF A MATERIAL PART OF EXECUTIVE’S RESPONSIBILITIES OR A CHANGE IN
EXECUTIVE’S REPORTING RELATIONSHIP, AS SET FORTH IN SECTION 2;

 

(2)           A REDUCTION BY THE COMPANY IN EXECUTIVE’S BASE SALARY OR BONUS SET
FORTH IN SECTION 3 HEREOF (OR OTHER BENEFITS SET FORTH IN SECTION 4 HEREOF) AS
IN EFFECT AT THE DATE HEREOF AS THE SAME MAY BE INCREASED FROM TIME TO TIME
DURING THE EMPLOYMENT TERM;

 

(3)           THE COMPANY’S REQUIRING EXECUTIVE TO BE BASED ANYWHERE OTHER THAN
THE LOS ANGELES METROPOLITAN AREA, EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S
BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH BUSINESS TRAVEL OBLIGATIONS
OF OTHER SENIOR EXECUTIVES OF THE COMPANY;

 

 

10

--------------------------------------------------------------------------------

 

(4)           THE FAILURE OR DELAY OF THE COMPANY TO PROVIDE TO THE EXECUTIVE
ANY OF THE PAYMENTS OR BENEFITS CONTEMPLATED IN SECTIONS 3 AND 4 HEREOF OR ANY
OTHER MATERIAL BREACH BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER;

 

(5)           AS PROVIDED IN SECTION 1 HEREOF; OR

 

(6)           THE FAILURE OF THE BOARD OR ITS NOMINATING COMMITTEE AT ANY TIME
TO NOMINATE EXECUTIVE FOR ELECTION OR RE-ELECTION BY THE SHAREHOLDERS OF THE
COMPANY TO THE COMPANY’S BOARD.

 


(B)           TERMINATION WITHOUT CAUSE.  THE COMPANY MAY TERMINATE EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT WITHOUT “CAUSE” (AS DEFINED ABOVE IN PARAGRAPH
7.3) AT ANY TIME DURING THE EMPLOYMENT TERM BY WRITTEN NOTICE TO EXECUTIVE;
PROVIDED, HOWEVER, THAT THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT
PURSUANT TO THIS PARAGRAPH ONLY WITH THE AFFIRMATIVE VOTE OF EIGHTY PERCENT OF
THE MEMBERS OF THE BOARD.


 


7.5           TERMINATION PAYMENTS, ETC.


 


(A)           IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT TERMINATES PURSUANT TO
PARAGRAPH 7.4(A) OR 7.4(B) HEREOF, EXECUTIVE SHALL BE ENTITLED TO RECEIVE FROM
THE COMPANY (AT THE COMPANY’S EXPENSE), SUBJECT TO APPLICABLE WITHHOLDING TAXES
AND SUBJECT TO PARAGRAPH 8 HEREOF:


 

(1)           A LUMP SUM PAYMENT, PAYABLE WITHIN 30 DAYS OF TERMINATION, EQUAL
TO THREE (3) TIMES THE SUM OF (X) EXECUTIVE’S ANNUAL BASE SALARY AS PROVIDED IN
PARAGRAPH 3.1 ON THE DATE OF TERMINATION PLUS (Y) BONUS COMPENSATION AT THE
ANNUAL RATE OF THE HIGHEST BONUS AND PERFORMANCE BONUS AMOUNTS RECEIVED BY
EXECUTIVE DURING ANY PRIOR FISCAL YEAR (BUT NO LESS THAN $460,000);

 

(2)           CONTINUATION OF MEDICAL AND DENTAL INSURANCE COVERAGE FOR
EXECUTIVE AND HIS FAMILY FOR THE GREATER OF THREE YEARS OR THE BALANCE OF THE
EMPLOYMENT TERM OR, IF EARLIER, THE DATE ON WHICH EXECUTIVE BECOMES ELIGIBLE FOR
SUBSTANTIALLY EQUIVALENT MEDICAL AND DENTAL COVERAGE FROM A THIRD PARTY EMPLOYER
PROVIDED WITHOUT COST TO EXECUTIVE;

 

(3)           CONTINUATION OF LIFE AND DISABILITY INSURANCE COVERAGE AS SET
FORTH IN PARAGRAPH 4.5 UNTIL THE END OF THE LATER OF (X) THREE YEARS AFTER THE
DATE OF EXECUTIVE’S EMPLOYMENT TERMINATION, OR (Y) THE END OF THE EMPLOYMENT
TERM (THE AMOUNT OF SUCH INSURANCE TO BE REDUCED BY THE AMOUNT OF ANY INSURANCE
PROVIDED BY A NEW EMPLOYER WITHOUT COST TO EXECUTIVE);

 

(4)           CONTINUATION OF EXECUTIVE’S PERQUISITES AS PROVIDED IN PARAGRAPH
4.6 UNTIL THE END OF THE LATER OF (X) THREE YEARS AFTER THE DATE OF EXECUTIVE’S
EMPLOYMENT TERMINATION, OR (Y) THE END OF THE EMPLOYMENT TERM, PAYABLE IN
ACCORDANCE WITH THE COMPANY’S THEN EFFECTIVE PAYROLL PRACTICES;

 

(5)           ALL STOCK OPTIONS, STOCK APPRECIATION RIGHTS AND RESTRICTED STOCK
TO THE EXTENT NOT YET FULLY VESTED OR HAVING ALL RESTRICTIONS LAPSE SHALL BECOME
FULLY VESTED AND NON-RESTRICTED ON THE DATE OF TERMINATION OF EXECUTIVE’S
EMPLOYMENT; AND ALL SUCH STOCK OPTIONS AND

 

 

11

--------------------------------------------------------------------------------


 

STOCK APPRECIATION RIGHTS SHALL BE EXERCISABLE FOR THEIR FULL STATED TERM AS
SPECIFIED AT THE TIME OF GRANT AND WITHOUT FURTHER EXTENSION THEREOF;

 

(6)           IMMEDIATE VESTING OF EXECUTIVE’S RIGHTS IN ALL OTHER EMPLOYEE
BENEFIT AND COMPENSATION PLANS;

 

(7)           FEES AND DISBURSEMENTS OF EXECUTIVE’S COUNSEL INCURRED AS A RESULT
OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT DURING THE ONE-YEAR PERIOD
FOLLOWING SUCH TERMINATION; AND

 

(8)           PROVISION OF AN APPROPRIATE OFFICE AND SECRETARIAL ASSISTANCE FOR
AT LEAST SIX (6) MONTHS AFTER THE TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 


(B)           THE EXECUTIVE SHALL BE UNDER NO OBLIGATION TO MITIGATE THE AMOUNT
OF ANY PAYMENT OR BENEFIT PROVIDED FOR ABOVE UNDER PARAGRAPH 7.5(A) BY SEEKING
OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL SUCH PAYMENTS BE OFFSET OR REDUCED BY
ANY COMPENSATION WHICH THE EXECUTIVE MAY RECEIVE FROM FUTURE EMPLOYMENT OR
OTHERWISE.


 


(C)           THE PAYMENTS AND BENEFITS PROVIDED FOR ABOVE IN PARAGRAPH
7.5(A) ARE IN LIEU OF, AND EXECUTIVE SHALL NOT BE A PARTICIPANT IN, ANY
SEVERANCE OR INCOME CONTINUATION OR INCOME PROTECTION UNDER ANY COMPANY PLAN
THAT MAY NOW OR HEREAFTER EXIST AND SHALL BE DEEMED TO SATISFY AND BE IN FULL
AND FINAL SETTLEMENT OF ALL OBLIGATIONS OF THE COMPANY FOR SEVERANCE OR INCOME
CONTINUATION OR INCOME PROTECTION TO EXECUTIVE UNDER THIS AGREEMENT.


 


(D)           EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPH 7.5(A) (2) THROUGH
7.5(A) (6) COVERAGE UNDER ALL THE COMPANY BENEFIT PLANS AND PROGRAMS WILL
TERMINATE UPON THE TERMINATION OF EXECUTIVE’S EMPLOYMENT EXCEPT TO THE EXTENT
OTHERWISE EXPRESSLY PROVIDED IN SUCH PLANS OR PROGRAMS.


 


7.6           DEATH OR DISABILITY.  IF EXECUTIVE DIES PRIOR TO THE END OF THE
EMPLOYMENT TERM OR IF THE BOARD MAKES A DISABILITY DETERMINATION, EXECUTIVE OR
HIS BENEFICIARY OR ESTATE SHALL BE ENTITLED TO RECEIVE (IN ADDITION TO AMOUNTS
AND BENEFITS UNDER ANY LIFE INSURANCE POLICY OR DISABILITY PROGRAM OR POLICY)
EXECUTIVE’S SALARY UP TO THE DATE ON WHICH THE DEATH OR DISABILITY DETERMINATION
OCCURS AND A PRO-RATED BONUS FOR THE FISCAL YEAR IN WHICH THE DEATH OR
DISABILITY DETERMINATION OCCURS PAYABLE AT THE SAME TIME SUCH SALARY OR BONUS
WOULD OTHERWISE HAVE BEEN PAID HAD THE EXECUTIVE CONTINUED EMPLOYMENT.  IN
ADDITION, THE VESTING OR LAPSING OF RESTRICTIONS OF ALL STOCK OPTIONS, STOCK
APPRECIATION RIGHTS AND RESTRICTED STOCK GRANTED TO EXECUTIVE THAT ARE NOT
EXERCISABLE OR REMAIN RESTRICTED AS OF THE DATE ON WHICH THE DEATH OR DISABILITY
DETERMINATION OCCURS SHALL BE ACCELERATED, AND EXECUTIVE OR HIS BENEFICIARY OR
ESTATE SHALL BE ENTITLED TO EXERCISE SUCH STOCK OPTIONS AND STOCK APPRECIATION
RIGHTS, TOGETHER WITH ALL STOCK OPTIONS AND STOCK APPRECIATION RIGHTS THAT ARE
EXERCISABLE AS OF THE DATE OF DEATH OR DISABILITY DETERMINATION, THROUGH THE
STATED EXPIRATION DATE OF SUCH STOCK OPTIONS AND STOCK APPRECIATION RIGHTS.


 

In addition, in the event of such a termination the Company shall within 20 days
of such termination pay to the Executive or his personal representative, as the
case may be, severance pay in a lump sum equal to his then annual Base Salary
for one year as set forth in paragraph 3.1 hereof, subject to compliance with
Section 8.

 


 


12

--------------------------------------------------------------------------------



 


7.7           CHANGE OF CONTROL.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IN
ORDER TO PROTECT THE EXECUTIVE AGAINST THE POSSIBLE CONSEQUENCES AND
UNCERTAINTIES OF A CHANGE OF CONTROL (AS HEREINAFTER DEFINED) OF THE COMPANY AND
THEREBY INDUCE THE EXECUTIVE TO REMAIN IN THE EMPLOY OF THE COMPANY, THE COMPANY
AGREES THAT IN THE EVENT OF A CHANGE OF CONTROL THIS AGREEMENT SHALL CONTINUE TO
BE OPERATIVE ACCORDING TO ITS TERMS EXCEPT THAT:


 


(A)           IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OTHER
THAN FOR “CAUSE” (AS DEFINED IN PARAGRAPH 7.3 HEREOF) WITHIN ONE YEAR SUBSEQUENT
TO A CHANGE OF CONTROL OR IF THE EXECUTIVE VOLUNTARILY TERMINATES SUCH
EMPLOYMENT WITHIN ONE YEAR SUBSEQUENT TO A CHANGE OF CONTROL FOR ANY REASON
(WHETHER OR NOT GOOD REASON) (THE “EVALUATION PERIOD”), THEN IN EITHER SUCH
EVENT, THE EXECUTIVE SHALL BE ENTITLED TO THE PAYMENTS AND BENEFITS OF PARAGRAPH
7.5 AS IF THE TERMINATION HAD OCCURRED UNDER PARAGRAPHS 7.4(A) OR 7.4(B).


 


(B)           [INTENTIONALLY OMITTED.]


 


(C)           THE COMPANY SHALL PAY OR REIMBURSE THE EXECUTIVE FOR ALL FEES AND
DISBURSEMENTS OF COUNSEL, IF ANY, INCURRED BY THE EXECUTIVE AS A RESULT OF THE
TERMINATION OF HIS EMPLOYMENT BY THE COMPANY OR HIS VOLUNTARY TERMINATION OF
SUCH EMPLOYMENT DURING THE EVALUATION PERIOD FOLLOWING A CHANGE OF CONTROL
(INCLUDING, WITHOUT LIMITATION, THOSE WHICH MAY BE INCURRED BY THE EXECUTIVE IN
SEEKING TO OBTAIN OR ENFORCE ANY RIGHT OR BENEFIT PROVIDED BY THIS AGREEMENT),
SUBJECT TO COMPLIANCE WITH PARAGRAPH 8 HEREOF.


 


(D)           THE EXECUTIVE SHALL BE UNDER NO OBLIGATION TO MITIGATE THE AMOUNT
OF ANY PAYMENT PROVIDED FOR UNDER THIS PARAGRAPH 7.7 BY SEEKING OTHER EMPLOYMENT
OR OTHERWISE NOR SHALL SUCH AMOUNT BE OFFSET BY ANY COMPENSATION WHICH THE
EXECUTIVE MAY RECEIVE FROM FUTURE EMPLOYMENT OR OTHERWISE.


 


(E)           FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN CONTROL” WITH RESPECT
TO THE COMPANY SHALL BE DEEMED TO HAVE TAKEN PLACE IF, AT ANY TIME DURING THE
EMPLOYMENT TERM, ANY OF THE FOLLOWING EVENTS OCCUR:


 

(1)           ANY PERSON, ENTITY OR GROUP, AS THOSE TERMS ARE USED IN
SECTION 13(D) AND SECTION 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT’), BECOMES, IS DISCOVERED TO BE, OR FILES A REPORT ON
SCHEDULE 13D OR 14D-1 (OR ANY SUCCESSOR SCHEDULE, FORM OR REPORT) DISCLOSING
THAT SUCH PERSON, ENTITY OR GROUP IS, A BENEFICIAL OWNER (AS DEFINED IN RULE 13D
1 UNDER THE EXCHANGE ACT OR ANY SUCCESSOR RULE OR REGULATION), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 25% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES ENTITLED TO
VOTE GENERALLY IN THE ELECTION OF DIRECTORS;

 

(2)           INDIVIDUALS WHO, AS OF APRIL 1, 2006, CONSTITUTE THE BOARD OF
DIRECTORS OF THE COMPANY CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD OF DIRECTORS OF THE COMPANY, UNLESS ANY SUCH CHANGE IS APPROVED BY
A VOTE OF AT LEAST 80% OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY
(INCLUDING EXECUTIVE) IN OFFICE IMMEDIATELY PRIOR TO SUCH CESSATION;

 

(3)           THE COMPANY IS MERGED, CONSOLIDATED OR REORGANIZED INTO OR WITH
ANOTHER CORPORATION OR OTHER LEGAL PERSON, OR SECURITIES OF THE COMPANY ARE
EXCHANGED FOR

 

 

13

--------------------------------------------------------------------------------


 

SECURITIES OF ANOTHER CORPORATION OR OTHER LEGAL PERSON, AND IMMEDIATELY AFTER
SUCH MERGER, CONSOLIDATION, REORGANIZATION OR EXCHANGE LESS THAN A MAJORITY OF
THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF SUCH CORPORATION
OR PERSON IMMEDIATELY AFTER SUCH TRANSACTION ARE HELD, DIRECTLY OR INDIRECTLY,
IN THE AGGREGATE BY THE HOLDERS OF SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH TRANSACTION;

 

(4)           THE COMPANY IN ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS,
SELLS ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY OTHER CORPORATION OR OTHER
LEGAL PERSON AND LESS THAN A MAJORITY OF THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING SECURITIES OF SUCH CORPORATION OR PERSON IMMEDIATELY AFTER SUCH
SALE OR SALES ARE HELD, DIRECTLY OR INDIRECTLY, IN THE AGGREGATE BY THE HOLDERS
OF SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE
COMPANY IMMEDIATELY PRIOR TO SUCH SALE;

 

(5)           THE COMPANY AND ITS AFFILIATES SHALL SELL OR DISPOSE OF (IN A
SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS) BUSINESS OPERATIONS THAT
GENERATED TWO-THIRDS OF THE CONSOLIDATED REVENUES (DETERMINED ON THE BASIS OF
THE COMPANY’S FOUR MOST RECENTLY COMPLETED FISCAL QUARTERS FOR WHICH REPORTS
HAVE BEEN FILED UNDER THE EXCHANGE ACT) OF THE COMPANY AND ITS SUBSIDIARIES
IMMEDIATELY PRIOR THERETO;

 

(6)           THE COMPANY FILES A REPORT OR PROXY STATEMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934
DISCLOSING IN RESPONSE TO FORM 8-K OR SCHEDULE 14A (OR ANY SUCCESSOR SCHEDULE,
FOWL OR REPORT OR ITEM THEREIN) THAT A CHANGE IN CONTROL OF THE COMPANY HAS OR
MAY HAVE OCCURRED OR WILL OR MAY OCCUR IN THE FUTURE PURSUANT TO ANY THEN
EXISTING CONTRACT OR TRANSACTION;

 

(7)           ANY PERSON OR GROUP ACQUIRES (OR HAS ACQUIRED DURING THE 12-MONTH
PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR
GROUP) ASSETS FROM THE COMPANY THAT HAVE A TOTAL GROSS FAIR MARKET VALUE EQUAL
TO OR MORE THAN 40% OF THE TOTAL GROSS FAIR MARKET VALUE OF ALL OF THE ASSETS OF
THE COMPANY IMMEDIATELY PRIOR TO SUCH ACQUISITION OR ACQUISITIONS. FOR THIS
PURPOSE, GROSS FAIR MARKET VALUE MEANS THE VALUE OF THE ASSETS OF THE COMPANY,
OR THE VALUE OF THE ASSETS BEING DISPOSED OF, DETERMINED WITHOUT REGARD TO ANY
LIABILITIES ASSOCIATED WITH SUCH ASSETS. HOWEVER, NO CHANGE IN CONTROL SHALL BE
DEEMED TO OCCUR UNDER THIS SECTION 7.7(E) (7) AS A RESULT OF A TRANSFER TO:

 

(A)          A SHAREHOLDER OF THE COMPANY (IMMEDIATELY BEFORE THE ASSET
TRANSFER) IN EXCHANGE FOR OR WITH RESPECT TO ITS STOCK;

 

(B)           AN ENTITY, 50% OR MORE OF THE TOTAL VALUE OR VOTING POWER OF WHICH
IS OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY;

 

(C)           A PERSON OR GROUP THAT OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE
OF THE TOTAL VALUE OR VOTING POWER OF ALL THE OUTSTANDING STOCK OF THE COMPANY;
OR

 

(D)          AN ENTITY, AT LEAST 50% OF THE TOTAL VALUE OR VOTING POWER OF WHICH
IS OWNED, DIRECTLY OR INDIRECTLY, BY A PERSON DESCRIBED IN CLAUSE (C) ABOVE.

 

FOR THESE PURPOSES, THE TERM “PERSON” SHALL MEAN AN INDIVIDUAL, COMPANY,
ASSOCIATION, JOINT STOCK COMPANY, BUSINESS TRUST OR OTHER SIMILAR ORGANIZATION,
PARTNERSHIP, LIMITED LIABILITY

 

 

14

--------------------------------------------------------------------------------


 

COMPANY, JOINT VENTURE, TRUST, UNINCORPORATED ORGANIZATION OR GOVERNMENT OR
AGENCY, INSTRUMENTALITY OR POLITICAL SUBDIVISION THEREOF. THE TERM “GROUP” SHALL
HAVE THE MEANING SET FORTH IN RULE 13D-5 OF THE SECURITIES EXCHANGE COMMISSION,
MODIFIED TO THE EXTENT NECESSARY TO COMPLY WITH PROPOSED TREASURY REGULATION
SECTION 1.409A-3(G)(5)(V)(B), OR ANY SUCCESSOR THERETO IN EFFECT AT THE TIME A
DETERMINATION OF WHETHER A CHANGE OF CONTROL HAS OCCURRED IS BEING MADE.

 

(8)           ANY OTHER TRANSACTION OR SERIES OF RELATED TRANSACTIONS OCCUR THAT
HAVE SUBSTANTIALLY THE EFFECT OF THE TRANSACTION SPECIFIED IN ANY OF THE
PRECEDING CLAUSES IN THIS PARAGRAPH 7.7(E).

 


(F)            NOTWITHSTANDING THE PROVISIONS OF SECTION 7.7(E)(1) THROUGH
7.7(E)(8) HEREOF, UNLESS OTHERWISE DETERMINED IN A SPECIFIC CASE BY MAJORITY
VOTE OF THE BOARD OF DIRECTORS OF THE COMPANY, A CHANGE IN CONTROL SHALL NOT BE
DEEMED TO HAVE OCCURRED FOR PURPOSES OF THIS AGREEMENT SOLELY BECAUSE (I) THE
COMPANY, (II) AN ENTITY IN WHICH THE COMPANY DIRECTLY OR INDIRECTLY BENEFICIALLY
OWNS 50% OR MORE OF THE VOTING SECURITIES OR (III) ANY COMPANY- SPONSORED
EMPLOYEE STOCK OWNERSHIP PLAN, OR ANY OTHER EMPLOYEE BENEFIT PLAN OF THE
COMPANY, EITHER FILES OR BECOMES OBLIGATED TO FILE A REPORT OR A PROXY STATEMENT
UNDER OR IN RESPONSE TO SCHEDULE 13D, SCHEDULE 14D-1, FORM 8-K OR SCHEDULE 14A
(OR ANY SUCCESSOR SCHEDULE, FORM OR REPORT OR ITEM THEREON) UNDER THE EXCHANGE
ACT, DISCLOSING BENEFICIAL OWNERSHIP BY IT OF SHARES OF STOCK OF THE COMPANY, OR
BECAUSE OF THE COMPANY REPORTS THAT A CHANGE IN CONTROL OF THE COMPANY HAS OR
MAY HAVE OCCURRED OR WILL OR MAY OCCUR IN THE FUTURE BY REASON OF SUCH
BENEFICIAL OWNERSHIP.


 


8.             IRC 409A AND RABBI TRUST.


 


(A)           ALL PAYMENTS OF “NONQUALIFIED DEFERRED COMPENSATION” (WITHIN THE
MEANING OF CODE SECTION 409A) ARE INTENDED TO COMPLY WITH THE REQUIREMENTS OF
CODE SECTION 409A, AND SHALL BE INTERPRETED IN ACCORDANCE THEREWITH.  NEITHER
PARTY INDIVIDUALLY OR IN COMBINATION MAY ACCELERATE ANY SUCH DEFERRED PAYMENT,
EXCEPT IN COMPLIANCE WITH CODE SECTION 409A, AND NO AMOUNT SHALL BE PAID PRIOR
TO THE EARLIEST DATE ON WHICH IT IS PERMITTED TO BE PAID UNDER CODE
SECTION 409A.  IN THE EVENT THAT THE EXECUTIVE IS DETERMINED TO BE A “SPECIFIED
EMPLOYEE” (AS DEFINED AND DETERMINED UNDER CODE SECTION 409A) OF COMPANY AT A
TIME WHEN ITS STOCK IS DEEMED TO BE PUBLICLY TRADED ON AN ESTABLISHED SECURITIES
MARKET, PAYMENTS DETERMINED TO BE “NONQUALIFIED DEFERRED COMPENSATION” PAYABLE
FOLLOWING TERMINATION OF EMPLOYMENT SHALL BE PAID ONLY AFTER THE EARLIER OF
(I) THE LAST DAY OF THE SIXTH (6TH) COMPLETE CALENDAR MONTH FOLLOWING SUCH
TERMINATION OF EMPLOYMENT, OR (II) THE EXECUTIVE’S DEATH, CONSISTENT WITH THE
PROVISIONS OF CODE SECTION 409A.  ANY PAYMENT DELAYED BY REASON OF THE PRIOR
SENTENCE SHALL BE PAID OUT IN A SINGLE LUMP SUM ON THE EARLIEST DATE PERMITTED
UNDER CODE SECTION 409A IN ORDER TO CATCH UP TO THE ORIGINAL PAYMENT SCHEDULE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO AMENDMENT MAY BE MADE TO
THIS AGREEMENT IF IT WOULD CAUSE THE AGREEMENT OR ANY PAYMENT HEREUNDER NOT TO
BE IN COMPLIANCE WITH CODE SECTION 409A.


 


(B)           UNLESS OTHERWISE EXPRESSLY PROVIDED, ANY PAYMENT OF COMPENSATION
BY COMPANY TO THE EXECUTIVE, WHETHER PURSUANT TO THIS AGREEMENT OR OTHERWISE,
SHALL BE MADE WITHIN TWO AND ONE-HALF MONTHS (2½ MONTHS) AFTER THE END OF THE
LATER OF THE CALENDAR YEAR OR THE COMPANY’S FISCAL YEAR IN WHICH THE EXECUTIVE’S
RIGHT TO SUCH PAYMENT VESTS (I.E., IS NOT SUBJECT TO


 


 


15

--------------------------------------------------------------------------------



 


A SUBSTANTIAL RISK OF FORFEITURE FOR PURPOSES OF CODE SECTION 409A).  SUCH
AMOUNTS SHALL NOT BE SUBJECT TO THE REQUIREMENTS OF PARAGRAPH 8(A) ABOVE
APPLICABLE TO “NONQUALIFIED DEFERRED COMPENSATION.”


 


(C)           PARAGRAPH 8(A) ABOVE SHALL NOT APPLY TO THAT PORTION OF ANY
AMOUNTS PAYABLE SOLELY UPON AN “INVOLUNTARY SEPARATION FROM SERVICE” (AS DEFINED
UNDER SECTION 409A) TO THE EXTENT THAT SUCH AMOUNT DOES NOT EXCEED THE LESSER OF
(1) TWO HUNDRED PERCENT (200%) OF THE EXECUTIVE’S ANNUALIZED COMPENSATION FROM
THE COMPANY FOR THE CALENDAR YEAR IMMEDIATELY PRECEDING THE CALENDAR YEAR DURING
WHICH THE DATE OF TERMINATION OCCURS, OR (2) TWO HUNDRED PERCENT (200%) OF THE
ANNUAL LIMITATION AMOUNT UNDER SECTION 401(A)(17) OF THE CODE (THE MAXIMUM
AMOUNT OF COMPENSATION THAT MAY BE TAKEN INTO ACCOUNT FOR PURPOSES OF A
TAX-QUALIFIED RETIREMENT PLAN) FOR THE CALENDAR YEAR DURING WHICH THE DATE OF
TERMINATION OCCURS.


 


(D)           ALL BENEFIT PLANS, PROGRAMS AND POLICIES SPONSORED BY THE COMPANY
ARE INTENDED TO COMPLY WITH ALL REQUIREMENTS OF CODE SECTION 409A OR TO BE
STRUCTURED SO AS TO BE EXEMPT FROM THE APPLICATION OF CODE SECTION 409A.  ALL
EXPENSE REIMBURSEMENT OR IN-KIND BENEFITS PROVIDED UNDER THIS AGREEMENT OR,
UNLESS OTHERWISE SPECIFIED, UNDER ANY COMPANY PROGRAM OR POLICY SHALL BE SUBJECT
TO THE FOLLOWING RULES: (I) THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT OR
IN-KIND BENEFITS PROVIDED DURING ONE CALENDAR YEAR MAY NOT AFFECT THE BENEFITS
PROVIDED DURING ANY OTHER YEAR; (II) REIMBURSEMENTS SHALL BE PAID NO LATER THAN
THE END OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE EXECUTIVE INCURS
SUCH EXPENSES, AND THE EXECUTIVE SHALL TAKE ALL ACTIONS NECESSARY TO CLAIM ALL
SUCH REIMBURSEMENTS ON A TIMELY BASIS TO PERMIT THE COMPANY TO MAKE ALL SUCH
REIMBURSEMENT PAYMENTS PRIOR TO THE END OF SAID PERIOD, AND (III) THE RIGHT TO
REIMBURSEMENT OR IN-KIND BENEFITS SHALL NOT BE SUBJECT TO LIQUIDATION OR
EXCHANGE FOR ANOTHER BENEFIT..


 


(E)           IMMEDIATELY PRIOR TO A CHANGE IN CONTROL, INVOLUNTARY TERMINATION
WITHOUT CAUSE, OR VOLUNTARY TERMINATION FOR GOOD REASON, THE COMPANY SHALL
ESTABLISH A “GRANTOR TRUST” WITHIN THE MEANING OF SECTIONS 671, ET.  SEQ. OF THE
CODE WITH TERMS REASONABLY ACCEPTABLE TO THE EXECUTIVE, FOR THE PURPOSE OF
PROTECTING THE PAYMENT, IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY,
INVOLUNTARY TERMINATION WITHOUT CAUSE, OR VOLUNTARY TERMINATION FOR GOOD REASON,
OF ANY UNFUNDED OBLIGATIONS OF THE COMPANY TO THE EXECUTIVE.  THE GRANTOR TRUST
SHALL BE FUNDED ONLY TO THE EXTENT CONSISTENT WITH SECTION 409A(B)(2) OF THE
CODE.


 


(F)            A TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO HAVE OCCURRED
FOR PURPOSES OF ANY PROVISION OF THIS AGREEMENT PROVIDING FOR THE PAYMENT OF ANY
AMOUNTS OR BENEFITS UPON OR FOLLOWING A TERMINATION OF EMPLOYMENT UNLESS SUCH
TERMINATION IS ALSO A “SEPARATION OF SERVICE” WITHIN THE MEANING OF SECTION 409A
AND, FOR PURPOSES OF ANY SUCH PROVISION OF THIS AGREEMENT, REFERENCES TO A
“TERMINATION,” “TERMINATION OF EMPLOYMENT” OR LIKE TERMS SHALL MEAN “SEPARATION
FROM SERVICE.”  IN ADDITION, FOR PURPOSES OF SECTION 409A, EACH PAYMENT THAT THE
EXECUTIVE MAY BE ELIGIBLE TO RECEIVE UNDER THIS AGREEMENT SHALL BE TREATED AS A
SEPARATE AND DISTINCT PAYMENT AND SHALL NOT COLLECTIVELY BE TREATED AS A SINGLE
PAYMENT.


 


16

--------------------------------------------------------------------------------



 


9.             SUCCESSORS; BINDING AGREEMENT.


 

Neither of the parties hereto shall have the right to assign this agreement or
any rights or obligations hereunder without the prior written consent of the
other party.  Subject to the foregoing, this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and assigns.

 


10.           COUNTERPARTS.


 

This Agreement may be executed in several counterparts, each of which shall be
an original but together shall constitute one in the same instrument.

 


11.           NOTICES.


 

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been duly given when (i) delivered
personally; (ii) sent by facsimile or other similar electronic device and
confirm; (iii) delivered by courier or overnight express; or (iv) three business
days after being sent by registered or certified mail, postage prepaid,
addressed as follows:

 

If to the Company:

THQ Inc.

 

29903 Agoura Road

 

Agoura Hills, California 91301

 

Attention: Secretary

 

 

If to Executive:

Brian J. Farrell

 

[latest address on file with the Company]

 

or to such other address as a party may furnish to the other party in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

 


12.           GOVERNING LAW.


 

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of California without reference to conflicts of laws,
principles or rules.

 


13.           WAIVER.


 

No waiver by either party hereto of any provision of this Agreement shall be
deemed a waiver of any preceding or succeeding breach of such provision or as a
waiver of any other provision hereof.

 

 

17

--------------------------------------------------------------------------------


 


14.           ARBITRATION.


 

In the event of any controversy, dispute or claim arising out of or related to
this Agreement or the Executive’s employment by the Company, the parties shall
negotiate in good faith in an attempt to reach a mutually acceptable settlement
of such dispute.  If negotiations in good faith do not result in a settlement of
any such controversy, dispute or claim, it shall be finally settled by expedited
arbitration in accordance with the National Rules of the American Arbitration
Association governing employment disputes, subject to the following:

 


(A)           THE ARBITRATOR SHALL BE DETERMINED FROM A LIST OF NAMES OF FIVE
IMPARTIAL ARBITRATORS EACH OF WHOM SHALL BE AN ATTORNEY EXPERIENCED IN
ARBITRATION MATTERS CONCERNING EXECUTIVE EMPLOYMENT DISPUTES, SUPPLIED BY THE
AMERICAN ARBITRATION ASSOCIATION (THE “ASSOCIATION”) AND CHOSEN BY EXECUTIVE AND
THE COMPANY EACH IN TURN STRIKING A NAME FROM THE LIST UNTIL ONE NAME REMAINS.


 


(B)           THE ARBITRATOR SHALL DETERMINE WHETHER AND TO WHAT EXTENT ANY
PARTY SHALL BE ENTITLED TO DAMAGES UNDER THIS AGREEMENT.


 


(C)           THE ARBITRATOR SHALL NOT HAVE THE POWER TO ADD TO NOR MODIFY ANY
OF THE TERMS OR CONDITIONS OF THIS AGREEMENT.  THE ARBITRATOR’S DECISION SHALL
NOT GO BEYOND WHAT IS NECESSARY FOR THE INTERPRETATION AND APPLICATION OF THE
PROVISION OF THIS AGREEMENT IN RESPECT OF THE ISSUE BEFORE THE ARBITRATOR.  THE
ARBITRATOR SHALL NOT SUBSTITUTE HIS OR HER JUDGMENT FOR THAT OF THE PARTIES IN
THE EXERCISE OF RIGHTS GRANTED OR RETAINED BY THIS AGREEMENT.  THE ARBITRATOR’S
AWARD OR OTHER PERMITTED REMEDY, IF ANY, AND THE DECISION SHALL BE BASED UPON
THE ISSUE AS DRAFTED AND SUBMITTED BY THE RESPECTIVE PARTIES AND THE RELEVANT
AND COMPETENT EVIDENCE ADDUCED AT THE HEARING.


 


(D)           THE ARBITRATOR SHALL HAVE THE AUTHORITY TO AWARD ANY REMEDY OR
RELIEF PROVIDED FOR IN THIS AGREEMENT, IN ADDITION TO ANY OTHER REMEDY OR RELIEF
(INCLUDING PROVISIONAL REMEDIES AND RELIEF) THAT A COURT OF COMPETENT
JURISDICTION COULD ORDER OR GRANT.  IN ADDITION, THE ARBITRATOR SHALL HAVE THE
AUTHORITY TO DECIDE ISSUES RELATING TO THE INTERPRETATION, MEANING OR
PERFORMANCE OF THIS AGREEMENT EVEN IF SUCH DECISION WOULD CONSTITUTE AN ADVISORY
OPINION IN A COURT PROCEEDING OR IF THE ISSUES WOULD OTHERWISE NOT BE RIPE FOR
RESOLUTION IN A COURT PROCEEDING, AND ANY SUCH DECISION SHALL BIND THE PARTIES
IN THEIR CONTINUING PERFORMANCE OF THIS AGREEMENT.  THE ARBITRATOR’S WRITTEN
DECISION SHALL BE RENDERED WITHIN SIXTY DAYS OF THE HEARING.  THE DECISION
REACHED BY THE ARBITRATOR SHALL BE FINAL AND BINDING UPON THE PARTIES AS TO THE
MATTER IN DISPUTE.  TO THE EXTENT THAT THE RELIEF OR REMEDY GRANTED BY THE
ARBITRATOR IS RELIEF OR REMEDY ON WHICH A COURT COULD ENTER JUDGMENT, A JUDGMENT
UPON THE AWARD RENDERED BY THE ARBITRATOR SHALL BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF (UNLESS IN THE CASE OF AN AWARD OF DAMAGES, THE FULL AMOUNT
OF THE AWARD IS PAID WITHIN 10 DAYS OF ITS DETERMINATION BY THE ARBITRATOR). 
OTHERWISE, THE AWARD SHALL BE BINDING ON THE PARTIES IN CONNECTION WITH THEIR
CONTINUING PERFORMANCE OF THIS AGREEMENT AND IN ANY SUBSEQUENT ARBITRAL OR
JUDICIAL PROCEEDINGS BETWEEN THE PARTIES.


 


 


18

--------------------------------------------------------------------------------



 


(E)           THE ARBITRATION SHALL TAKE PLACE IN LOS ANGELES, CALIFORNIA.


 


(F)            THE ARBITRATION PROCEEDING AND ALL FILING, TESTIMONY, DOCUMENTS
AND INFORMATION RELATING TO OR PRESENTED DURING THE ARBITRATION PROCEEDING SHALL
BE DISCLOSED EXCLUSIVELY FOR THE PURPOSE OF FACILITATING THE ARBITRATION PROCESS
AND FOR NO OTHER PURPOSE AND SHALL BE DEEMED TO BE INFORMATION SUBJECT TO THE
CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT.


 


(G)           THE PARTIES SHALL CONTINUE PERFORMING THEIR RESPECTIVE OBLIGATIONS
UNDER THIS AGREEMENT NOTWITHSTANDING THE EXISTENCE OF A DISPUTE WHILE THE
DISPUTE IS BEING RESOLVED UNLESS AND UNTIL SUCH OBLIGATIONS ARE TERMINATED OR
EXPIRE IN ACCORDANCE WITH THE PROVISIONS HEREOF.


 


(H)           THE ARBITRATOR MAY ORDER A PRE-HEARING EXCHANGE OF INFORMATION
INCLUDING DEPOSITIONS, INTERROGATORIES, PRODUCTION OF DOCUMENTS, EXCHANGE OF
SUMMARIES OF TESTIMONY OR EXCHANGE OF STATEMENTS OF POSITION, AND THE ARBITRATOR
SHALL LIMIT SUCH DISCLOSURE TO AVOID UNNECESSARY BURDEN TO THE PARTIES AND SHALL
SCHEDULE PROMPTLY ALL DISCOVERY AND OTHER PROCEDURAL STEPS AND OTHERWISE ASSUME
CASE MANAGEMENT INITIATIVE AND CONTROL TO EFFECT AN EFFICIENT AND EXPEDITIOUS
RESOLUTION OF THE DISPUTE.  AT ANY ORAL HEARING OF EVIDENCE IN CONNECTION WITH
AN ARBITRATION PROCEEDING, EACH PARTY AND ITS COUNSEL SHALL HAVE THE RIGHT TO
EXAMINE ITS WITNESS AND TO CROSS-EXAMINE THE WITNESSES OF THE OTHER PARTY.  NO
TESTIMONY OF ANY WITNESS SHALL BE PRESENTED IN WRITTEN FORM UNLESS THE OPPOSING
PARTY OR PARTIES SHALL HAVE THE OPPORTUNITY TO CROSS- EXAMINE SUCH WITNESS,
EXCEPT AS THE PARTIES OTHERWISE AGREE IN WRITING.


 


(I)            NOTWITHSTANDING THE DISPUTE RESOLUTION PROCEDURES CONTAINED IN
THIS SECTION 14, EITHER PARTY MAY APPLY TO ANY COURT HAVING JURISDICTION (I) TO
ENFORCE THIS AGREEMENT TO ARBITRATE, (II) TO SEEK PROVISIONAL INJUNCTIVE RELIEF
SO AS TO MAINTAIN THE STATUS QUO UNTIL THE ARBITRATION AWARD IS RENDERED OR THE
DISPUTE IS OTHERWISE RESOLVED, OR (III) TO CHALLENGE OR VACATE ANY FINAL
JUDGMENT, AWARD OR DECISION OF THE ARBITRATOR THAT DOES NOT COMPORT WITH THE
EXPRESS PROVISIONS OF THIS SECTION 14.


 


15.           ATTORNEYS’ FEES


 

The Company shall pay or reimburse the Executive for all reasonable fees and
disbursements of the Executive’s counsel in connection with the negotiation and
execution of this Agreement.  In addition, in the event of any arbitration or
judicial proceeding hereunder, the prevailing party shall be entitled to recover
his or its reasonable attorneys fees and costs.

 


16.           HEADINGS.


 

The Article, Section, paragraph and subparagraph headings are for convenience of
reference only and shall not define or limit the provisions hereof.

 


17.           ENTIRE AGREEMENT.


 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and there are no representations, warranties or
commitments except as set forth herein.  This Agreement supersedes any other
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether written or oral, of the parties hereto

 

 

19

--------------------------------------------------------------------------------


 

relating to the subject matter of this Agreement.  This Agreement shall be
deemed part of any Award Agreement pursuant to which Executive receives any
equity-based award.  This Agreement may be amended only in a writing executed by
the parties hereto.

 


18.           SEVERABILITY.


 

If any provision of this Agreement, as applied to either party or to any
circumstances, shall be adjudged by a court to be void or unenforceable, the
same shall be deemed stricken from this Agreement and shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement.

 


19.           SUPERSEDES PREVIOUS AGREEMENT.


 

Effective as of the date of this Agreement, this Agreement shall supersede and
cancel all prior agreements relating to Executive’s employment by the Company or
any of its affiliates and predecessors, including, without limitation, the
employment agreement between Executive and THQ Inc. dated as of January 1, 2001,
and any amendments thereto, and the Amended and Restated Employment Agreement
between such parties dated as of July 20, 2006, and any amendments thereto. 
Notwithstanding the preceding sentence, this Agreement is not intended, and
shall not be construed, to affect Executive’ s rights in any compensation or
benefits that have been granted or accrued prior to the effective date or rights
contained in any Indemnification Agreement entered into prior to the effective
date.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.

 

 

Company:

 

 

 

THQ Inc., a Delaware Corporation

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

Brian J. Farrell

 

 

 

20

--------------------------------------------------------------------------------

 
